Citation Nr: 1712131	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Appellant's daughter, T.L.H., is entitled to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Appellant seeks dependency benefits for her daughter, T.L.H., who was adopted by the Appellant within two years of the Veteran's death and therefore qualifies as an adopted child.  See 38 C.F.R. § 3.57(c).  The Veteran, who had active service in the United States Army from October 1967 to October 1987, died in February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction was transferred to the Denver, Colorado RO following the Appellant's relocation.  

The Board notes that in June 2006, the Appellant added T.L.H. to her Dependency and Indemnity Compensation claim.  Regarding this appeal, the notice of disagreement and VA Form 9 were submitted by the Appellant, and the June 2008 Statement of the Case, and July 2008 and November 2015 Supplemental Statements of Case were addressed to the Appellant.  As the evidence warrants a finding of incapacity on the part of T.L.H., as discussed further below, the Board accepts the Appellant as next of kin acting as fiduciary for her daughter for the purposes of entering and perfecting this appeal.

This matter was previously before the Board in June 2014, when it was remanded for additional development.


FINDING OF FACT

At the time of her 18th birthday, T.L.H. had psychological defects rendering her permanently incapable of self-support.

CONCLUSION OF LAW

The criteria for recognition of T.L.H. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 are met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Helpless Child

The Appellant seeks dependency benefits for her adopted daughter, T.L.H., born in September 1979, asserting that T.L.H. was permanently incapable of self-support prior to attaining the age of 18.  

In order to be recognized as a helpless child, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2016).



Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the "child" is earning his or her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at 18, VA is required to proceed no further.  However, if a finding is made that the child was permanently incapable of self-support as of her 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed. 

Here, the record reflects that T.L.H. started having depression and first received counseling at age 8.  See August 2014 VA examination report.  The Appellant submitted school records showing that T.L.H. had a full scale IQ of 91 and was designated as learning disabled in April 1990.  See April 1990 Clark County School District Special Student Services Psychological Report.  Private treatment records dated in March 1991 show that she was evaluated in January 1989, when she was 9, for emotional and demonstrated anger at home, and at times threatened to kill herself.  Further, she was evaluated at Nellis Air Force Base in November 1990 because of severe anger demonstrated at home.  See March 1991 letter from psychologist D.W.F.  At age 11, she began cutting herself and was psychiatrically hospitalized because of drug use and depression.  See January 2006 Social Security Administration (SSA) psychological evaluation.  She was expelled from school in 8th grade for hitting a teacher.  Id.  She was in special educational classes and dropped out of school in the 9th grade secondary to her learning disabilities.  See August 2014 VA examination.  She also reported that she was gang raped at age 15, and shortly after began using methamphetamine so she would not sleep and experience trauma related nightmares.  See January 2006 SSA psychological evaluation.

A June 2005 private treatment record shows diagnoses of depressive disorder; PTSD; amphetamine dependence, early full remission; and borderline personality disorder.  T.L.H. was awarded Supplemental Security Income (SSI) disability benefits from SSA beginning August 2005 secondary to her mental disorders.  It was determined that she had marked restrictions with activities of daily living.  

T.L.H. was afforded a SSA psychological examination in January 2006.  The examiner noted that her concentration appeared limited.  Further, the examiner indicated that her "fund of general information appeared impoverished."  She was functioning in the borderline to low average range of intelligence.  The examiner stated that she may experience periodic disruption in mood and behavior that could interfere with both maintaining appropriate workplace relationships and consistent work attendance and performance to a significant degree.  Moreover, the examiner noted that she was only marginally employable because of emotional and behavioral disturbance, cognitive limitations, and lack of job skills.  She was diagnosed with PTSD; amphetamine dependence, reportedly in early full remission; history of cannabis inhalant abuse, reportedly in sustained full remission; dysthymic disorder; and borderline personality disorder.  The examiner indicated that it would be best that she had assistance managing any benefits.

In August 2014, T.L.H. was afforded a VA examination.  The examiner diagnosed persistent depressive disorder with intermittent major depressive episodes.  The examiner also noted that amphetamine and cannabis use disorders were in sustained remission and were not required to be listed under the current diagnoses.  It was indicated that she has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that she has never been married.  When she was age 18 she worked for 2 weeks.  In addition, she worked for a month when she was age 19.  She had been receiving SSA benefits since age 22 for bipolar disorder.  The examiner noted that her symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and persistent danger of hurting self or others.  The examiner opined that she was not capable of managing her financial affairs because of history of unstable mood despite treatment, poor judgment, and irresponsible and impulsive behaviors.  In addition, the examiner stated that she would not be capable of managing VA funds in a responsible manner.  The examiner indicated that the diagnosis made at the examination was present when she attained age 18, and opined that "in view of her chronic mental illness with poor insight and judgment, she is not capable of supporting herself."

Based on a review of the record and giving the benefit of the doubt to the Appellant, the Board finds that the preponderance of the evidence shows the Appellant's daughter, T.L.H., had severe mental disabilities, permanent in nature, prior to the age of 18.  When viewing all the evidence of record, the Board finds that T.L.H.'s mental disabilities were evident throughout her childhood, and have continued.

The evidence shows consistent reports of psychological disorders, and difficulties with cognitive functioning, communication, and working and social skills.  It is apparent that T.L.H. had significant symptoms at least as early as 8 years of age, at which time she started having depression and first received counseling.

In determining whether T.L.H. was incapable of self-support at age 18, the Board looks to the January 2006 SSA psychological examination and August 2014 VA examination.  The SSA examiner characterizes her as only marginally employable because of emotional and behavioral disturbance, cognitive limitations, and lack of job skills.  Further, the VA examiner indicated that secondary to her mental illness, she is not capable of supporting herself and that her mental impairments were present when she attained age 18.  The evaluations have a high degree of credibility and probative value.  They are detailed, based on objective testing, and are internally consistent.  The Board, thus, finds the deficits reflected by these two assessments are incompatible with the ability of self-support.  As the VA examination report reflects a continuum of a disability since age 18, the Board also finds that as of age 18, T.L.H. was incapable of self-support.  

T.L.H.'s sporadic work history also shows that she is incapable of self-support.  See 38 C.F.R. § 3.356(b)(2) (employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established).  As to the issue of whether the incapacity for self-support is permanent, the SSA examiner noted that even with treatment, PTSD and borderline personality disorder are difficult conditions to control and she may continue to experience periodic disruption in emotions and behavior.  Further, the VA examiner stated that she is not capable of managing her financial affairs because of history of unstable mood despite treatment, poor judgment, and irresponsible and impulsive behaviors.  Based on this evidence, the Board finds that the incapacity for self-support is permanent, and the benefit sought on appeal is granted.


ORDER

Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 for T.L.H. is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


